Case 2:16-cv-10253-DPH-EAS ECF No. 139, PageID.1738 Filed 11/23/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ANTHONY HART,

      Plaintiff,
                                           Case No. 16-cv-10253
v.
                                           HON. DENISE PAGE HOOD
COUNTY OF HILLSDALE, et al.,

     Defendants.
_______________________________/


                   ORDER ON REMAND REOPENING CASE
                          and SETTING DATES


      On September 3, 2020, the Sixth Circuit Court of Appeals issued an Opinion

affirming in part and reversing in part the Court’s Order regarding Defendants’

Motions to Dismiss. (ECF No. 137) The Mandate issued on October 22, 2020. (ECF

No. 138)

      Accordingly,

      IT IS ORDERED that this action is REOPENED.

      IT IS FURTHER ORDERED that the following dates are set:

            Proposed order of dismissal on any claims
            and/or defendants dismissed by the
            Sixth Circuit must be submitted by:         Dec. 4, 2020
Case 2:16-cv-10253-DPH-EAS ECF No. 139, PageID.1739 Filed 11/23/20 Page 2 of 2




            Joint Rule 26(f) Report and proposed
            scheduling order must be filed by:       Dec. 9, 2020

            Telephonic Scheduling Conference:        Dec. 14, 2020, 10:00 am




                                           s/Denise Page Hood
                                           DENISE PAGE HOOD
                                           CHIEF JUDGE
DATED: November 23, 2020




                                       2
